926 F.2d 1109
UNR INDUSTRIES, INC., Unarco Industries, Inc. andEagle-Picher Industries, Inc., Plaintiffs-Appellants,v.The UNITED STATES, Defendant-Appellee.KEENE CORPORATION, Plaintiff-Appellant,v.UNITED STATES, Defendant-Appellee.
Nos. 89-1638, 89-1639 and 89-1648.
United States Court of Appeals,Federal Circuit.
Dec. 18, 1990.
ORDER

1
A suggestion for rehearing in banc having been filed in this case,

UPON CONSIDERATION THEREOF, it is

2
ORDERED that the suggestion for rehearing in banc be, and the same hereby is, accepted.  The judgment entered on July 30, 1990, 911 F.2d 654, is VACATED, and the accompanying opinion is withdrawn.  Additional briefing and argument are under consideration.